Name: Commission Regulation (EC) NoÃ 1217/2007 of 18 October 2007 amending Annex III to Council Regulation (EEC) NoÃ 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade policy;  Asia and Oceania;  cooperation policy
 Date Published: nan

 19.10.2007 EN Official Journal of the European Union L 275/16 COMMISSION REGULATION (EC) No 1217/2007 of 18 October 2007 amending Annex III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules of imports of certain textile products from third countries (1), and in particular Articles 13 and 19 thereof, Whereas: (1) On 10 June 2005, the Commission and the Ministry of Commerce (hereinafter referred to as MOFCOM) of the Peoples Republic of China signed a Memorandum of Understanding (hereinafter referred to as MoU) on the export of certain Chinese textile and clothing products to the Community. This MoU introduced agreed levels on certain textile product categories. The implementation of the agreed levels will expire on 1 January 2008. (2) The MoU covers imports from China into the Community of ten textile product categories: category 2 (cotton fabrics), category 4 (T-shirts), category 5 (pullovers), category 6 (trousers), category 7 (blouses), category 20 (bed linen), category 26 (dresses), category 31 (brassieres), category 39 (table and kitchen linen) and category 115 (flax or ramie yarn). The corresponding customs codes of those products are listed in Annex I to Regulation (EEC) No 3030/93. (3) Smooth and orderly transition towards a fully liberalised trade in textiles should be ensured for the imports concerned originating in China and presently under agreed levels in the MoU. Based on a detailed analysis for each MoU category comprising past and current utilization, past and current agreed levels, past and current actual trade levels, import shares, and specific product category sensitivities, the Commission and MOFCOM have come to the conclusion that the introduction of a surveillance system is necessary, as there is a reasonable likelihood that eight of the above ten textile product categories under agreed levels in the MoU could be subject to pressure from import originating in China in 2008. The eight product categories concerned are category 4 (T-shirts), category 5 (pullovers), category 6 (trousers), category 7 (blouses), category 20 (bed linen), category 26 (dresses), category 31 (brassieres) and category 115 (flax or ramie yarn). (4) The above conclusion on the need for surveillance was also reached taking into account that major other consumer markets maintain restrictions against imports of several textile product categories originating in China until 31 December 2008. (5) In order to ensure the smooth transition towards a fully liberalised trade in textiles it is necessary to monitor the trends of imports of the above-mentioned eight textile product categories listed in Annex I to Regulation (EEC) No 3030/93 as much in advance as possible through the establishment of an a priori surveillance system by means of a double checking system on these products applicable for a period of one year from 1 January 2008 until 31 December 2008. (6) The government of the People's Republic of China (PRC) has informed the Commission that it will cooperate under the double checking surveillance system for the eight MoU categories from 1 January 2008 until 31 December 2008. (7) Regulation (EEC) No 3030/93 should therefore be amended accordingly. (8) In order to provide for clarity and predictability of the import regime as from 1 January 2008, this Regulation should be published in the Official Journal of the European Union in good time. (9) Pursuant to Article 14(1) of Annex III, the release for free circulation of products originating in China subject to agreed levels under the MoU and shipped before 1 January 2008 continue to be subject to that import regime until 31 March 2008. From 1 April 2008, the regime of double-checking surveillance provided for in this Regulation will be applicable and import authorizations will be issued against the export licence issued for those goods. (10) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS DECISION: Article 1 Annex III to Regulation (EEC) No 3030/93 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008 to 31 December 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 54/2007 (OJ L 18, 25.1.2007, p. 1). ANNEX Annex III to Regulation (EEC) No 3030/93, Table A is replaced by the following: Table A Countries and categories subject to the system of double-checking surveillance Third country Group Category Unit CHINA GROUP I B 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces GROUP II A 20 tonnes GROUP II B 26 1 000 pieces 31 1 000 pieces GROUP IV 115 tonnes UZBEKISTAN GROUP I A 1 tonnes 3 tonnes GROUP I B 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces GROUP II B 26 1 000 pieces